Case 3:21-cv-00076-MHL-EWH Document 8 Filed 03/19/21 Page 1 of 1 PagelD# 38

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
MARK ANTHONY RICH,
Plaintiff,
Vv. Civil Action No. 3:21CV76

VIRGINIA PENINSULA REGIONAL JAIL/
MEDICAL DEPARTMENT,

Defendant.

MEMORANDUM OPINION

 

By Memorandum Order entered on March 4, 2021 the Court conditionally docketed
Plaintiff's action after it was transferred to the Court from the United States District Court for the
Western District of Virginia. On March 17, 2021, the United States Postal Service returned the
March 4, 2021 Memorandum Order to the Court marked, “NOT HERE,” and RETURN TO
SENDER.” because Plaintiff apparently relocated. Since that date. Plaintiff has not contacted the
Court to provide a current address. Plaintiff's failure to contact the Court and provide a current
address indicates his lack of interest in prosecuting this action. See Fed. R. Civ. P. 41(b).
Accordingly, the action will be DISMISSED WITHOUT PREJUDICE.

An appropriate Order shall accompany this Memorandum Opinion.

} Ih i
M. Hannah LaufX\"| Vv

United States District Judge

Date: 3-14 “2

Richmond, Virginia
